Name: 2001/536/EC: Commission Decision of 6 July 2001 on provisional measures to prevent the introduction into and the spread within the Community of Pepino mosaic virus as regards tomato plants, intended for planting (notified under document number C(2001) 1768)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  plant product;  environmental policy;  agricultural activity;  means of agricultural production;  natural and applied sciences
 Date Published: 2001-07-17

 Avis juridique important|32001D05362001/536/EC: Commission Decision of 6 July 2001 on provisional measures to prevent the introduction into and the spread within the Community of Pepino mosaic virus as regards tomato plants, intended for planting (notified under document number C(2001) 1768) Official Journal L 193 , 17/07/2001 P. 0026 - 0028Commission Decisionof 6 July 2001on provisional measures to prevent the introduction into and the spread within the Community of Pepino mosaic virus as regards tomato plants, intended for planting(notified under document number C(2001) 1768)(2001/536/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as amended by Commission Directive 2001/33/EC(2), and in particular Article 16(3), third sentence thereof,Whereas:(1) In late 1999 and early 2000, the United Kingdom, the Netherlands, Germany and France informed the other Member States and the Commission of outbreaks of Pepino mosaic virus on tomato crops in their respective countries and of the measures taken to control it.(2) The Commission, by Decision 2000/325/EC(3) authorised Member States provisionally to take measures against the introduction into and the spread within the Community of Pepino mosaic virus as regards tomato plants, intended for planting, other than seeds.(3) In official surveys carried out by Member States pursuant to Decision 2000/325/EC, new outbreaks have been detected. Moreover it becomes apparent that Pepino mosaic virus is present in several non-member countries.(4) Pepino mosaic virus is currently not listed in Annex I or Annex II to Directive 2000/29/EC. However, a preliminary pest risk analysis carried out by several Member States based on available scientific information has demonstrated that Pepino mosaic virus and its damaging effects could be of significant plant health concern to the Community, in particular for protected tomato production. The risk to outdoor production of tomatoes and of other Solanaceae crops, especially potatoes, has not yet fully been established. The relevant services in the Member States have been asked by the Commission to continue scientific work and to deliver an opinion on the risk of Pepino mosaic virus to outdoor production of tomatoes and of other Solanaceae crops. At this stage, the scientific work performed on the Pepino mosaic virus has not provided sufficient clarification to revise that preliminary pest risk analysis.(5) Since Decision 2000/325/EC has expired, it is necessary to provide for provisional measures against Pepino mosaic virus.(6) The source of contamination on premises involved in tomato fruit production has not been identified so far. The relevant services in Member States are therefore asked by the Commission in order to back the sources of contamination as well as the pathway of introduction.(7) Although the role of tomato seed as source of infection is not yet fully clarified, it is likely that seed plays an important role; consequently the measures should also apply to these tomato seeds.(8) Those measures should apply to the introduction on the spread of Pepino mosaic virus, the inspection of tomato plants intended for planting originating in non-member countries and the movement of tomato plants intended for planting. They should also include more general monitoring for the presence of Pepino mosaic virus in the Member States.(9) The results of the above measures will be continually assessed, in particular on the basis of information to be provided by the Member States. Possible subsequent measures will be considered in the light of the results of that assessment, of information to be provided and of the scientific opinion delivered by the relevant services of the Member States.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1The introduction into and movement within the Community of plants of tomato, Lycopersicon lycopersicum (L.) Karsten ex Farw., intended for planting, shall be banned when they are contaminated by Pepino mosaic virus.Article 2Plants of tomato, intended for planting, originating in non-member countrties, shall meet the conditions laid down in points 1 or 2 of the Annex to this Decision, and shall be inspected on entry into the Community for the presence of Pepino mosaic virus, in accordance with Article 13(1)(a) of Directive 2000/29/EC, mutatis mutandis.Article 31. Plants of tomato, intended for planting, may not be moved from their place of production unless they meet the conditions laid down in points 3 or 4 of the Annex to this Decision.2. Paragraph 1 shall not apply to movement of plants intended for sale to final consumers not involved in professional plant production, provided that the packaging of the plants or other indications clearly show that they are intended for such consumer sale.Article 4Member States shall conduct official surveys as least on premises involved in production of tomato plants and tomato fruit, for the presence of Pepino mosaic virus.Without prejudice to Article 16(2) of Directive 2000/29/EC the results of the surveys provided for in the first paragraph shall be notified to the Commission and to the other Member States by 30 September 2002.Article 5The Commission shall review the operation of this Decision by 31 October 2002 at the latest.Article 6This Decision shall cease to apply on 31 December 2002.Article 7This Decision is addressed to the Member States.Done at Brussels, 6 July 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 127, 9.5.2001, p. 42.(3) OJ L 113, 12.5.2000, p. 52.ANNEX1. Without prejudice to the provisions of Annex III, point 13 of Directive 2000/29/EC, plants of tomato, intended for planting, other than seeds, originating in non-member countries shall be accompanied by a certificate referred to in Article 7 or 8 of Directive 2000/29/EC, stating that:(a) they originate in areas in which Pepino mosaic virus is known not to occur, or(b) if grown on premises involved in both production of tomato plants and production of tomato fruit, production and packing of fruit are clearly separated from production and packing of plants to avoid contamination and(ba) no symptoms of Pepino mosaic virus have been found at the place of production during inspections carried out at least once during the period the plants have been present at the place of production, or, where Pepino mosaic virus had been found at the place of production, appropriate procedures have been implemented aiming at eradicating Pepino mosaic virus, and subsequently the place of production has been found free from Pepino mosaic virus in official inspections including random testing and monitoring during an appropriate period, or(bb) no Pepino mosaic virus has been found by testing of leaf samples taken from plants, produced, grown or held at the place of production, at least once during a period of four weeks, or, where Pepino mosaic virus had been found at the place of production, additional testing on each lot has been carried out and has found the lots free from Pepino mosaic virus.2. Seeds of tomato, originating in non-member countries shall be accompanied by a certificate referred to in Article 7 or 8 of Directive 2000/29/EC, stating that they have been obtained by means of an appropriate acid extraction method, and(a) either they originate in areas in which Pepino mosaic virus is known not to occur, or(b) no symptoms of Pepino mosaic virus have been observed on the plants at the place of production during their complete cycle of vegetation, or(c) they have been subjected to official testing for Pepino mosaic virus, on a representative sample and using appropriate methods, and have been found, in these tests, free from Pepino mosaic virus.3. Plants of tomato, intended for planting, other than seeds, originating in the Community may be moved from the place of production only:(a) if they originate in areas in which Pepino mosaic virus is known not to occur, or(b) if grown on premises involved in both production of tomato plants and production of tomato fruit, production and packing of fruit are clearly separated from production and packing of plants to avoid contamination and(ba) if no symptoms of Pepino mosaic virus have been found at the place of production during inspections carried out at least once during the period the plants have been present at the place of production, or, where Pepino mosaic virus had been found at the place of production, after appropriate procedures have been implemented aiming at eradicating Pepino mosaic virus, and subsequently the place of production has been found free from Pepino mosaic virus in official inspections including random testing, and monitoring during an appropriate period or(bb) if no Pepino mosaic virus has been found by testing of leaf samples taken from plants, produced, grown or held at the place of production, at least once during a period of four weeks, or, where Pepino mosaic virus had been found at the place of production, after additional testing on each lot has been carried out and has found the lots free from Pepino mosaic virus.4. Seeds of tomato, originating in the Community, may be moved from the place of production only if they have been obtained by means of an appropriate acid extraction method and(a) either they originate in areas in which Pepino mosaic virus is known not to occur, or(b) no symptoms of Pepino mosaic virus have been observed on the plants at the place of production during their complete cycle of vegetation; or(c) they have been subjected to official testing for Pepino mosaic virus, on a representative sample and using appropriate methods, and have been found, in these tests, free from Pepino mosaic virus.